DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 13 is objected to because of the following informalities:  missing a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlicki et al. (Kotlicki; US Pub No, 2013/0215903 A1).
As per claim 1, Kotlicki discloses a method for detecting a condition at a premises by a mobile communications device located at the premises, the method comprising:
detecting, at the mobile communications device, a signal transmitted by a device located at the premises (paragraph [0031], lines 1-3: dual communication-interface facility monitoring and management subsystem 130; paragraph [0029]: receiving a signal from facility monitoring/management devices 110, 112 and 114), the mobile communications device including a processor, a memory, a security system interface and control module configured to generate and process communications (paragraph [0039]: dual communication-interface facility monitoring and management subsystem 130 receiving signal through smartphone application and sending an instruction to control a function of a controllable appliance through the facility communication gateway 120), and a communications module configured to receive and provide the communications over a local area network (LAN) or a wide area network (WAN), wherein the detected signal is transmitted over one of the WAN and LAN (Fig. 1, dual communication-interface facility monitoring and management subsystem 130 wirelessly communicating with facility monitoring/management devices 110, 112 and 114 through a LAN);
determining, by the mobile communications device, a presence of a condition at the premises based on the received signal, the premises including one or more security devices (paragraph [0038], lines 1-8); and
transmitting, from the mobile communications device to a premises security system gateway, a response signal indicating the presence of the condition at the premises (Fig. 1, dual communication-interface facility monitoring and management subsystem 130 wirelessly communicating with facility monitoring/management devices 110, 112 and 114 and then the dual communication-interface facility monitoring and management subsystem 130 communicates with facility communication gateway 120; paragraph [0030]).
As per claim 9, Kotlicki discloses the method of claim 1, wherein the premises security system gateway includes a controller adapted to monitor status information for the premises and communicate security system information including state information regarding devices located at the premises (paragraph [0030]: user 140 employing a laptop computer 144 may receive a security alert [state information] generated by motion detector 112 via dual communication-interface facility monitoring and management subsystem 130 and via facility communication gateway 120, which security alert is generated responsive to motion detector 112 detecting motion with a section of residence 100 monitored by motion detector 112.) and control inputs (paragraph [0039]: As yet further shown in the example of Fig. 1, user 140 employing a smartphone 146 such as, for example, an IPONE.RTM., may utilize a suitable smartphone application to send an instruction [control inputs] via facility communication gateway 120 and via dual communication-interface facility monitoring and management subsystem 130 to remote controlled light dimmer 114, which instruction instructs remote controlled light dimmer 114 to dim the lights in a section of residence 100), wherein the state information is determined based, at least in part, on communication over the LAN with a plurality of devices located at the premises (Fig. 1, Facility Monitoring Sensors 110, 112, 114; Z-Wave, ZigBee, etc.: LAN).
As per claim 10, Kotlicki discloses the method of claim 9, wherein the plurality of devices located at the premises are a plurality of wireless security system sensors (Fig. 1, Facility Monitoring Sensors 110, 112, 114; Z-Wave, ZigBee, etc.: wireless communication).
As per claim 16, Kotlicki discloses (see rejection of claim 1 above) a mobile communications device for detecting a condition at a premises, the mobile communications device comprising:
a processor (component well known in the art),
a memory, the memory storing a downloaded premises security interface and control application executable on the processor (component configuration well known in the art) of the mobile communications device;
a security system interface and control module configured to generate communications that are to be communicated to a premises security system gateway and to process communications transmitted by the premises security system gateway to the mobile communications device;
a communications module configured to provide the communications between the mobile communications device and the premises security system gateway over a local area network (LAN) or a wide area network (WAN);
the communication module configured to:
detect a signal transmitted by a device located at the premises, the signal indicating a presence of a condition at the premises, wherein the detected signal is transmitted over one of the WAN and LAN; and 
in response to detecting the signal, transmit a response signal to the premises security system gateway, the response signal indicating the detection of the signal indicating the presence of the condition at the premises. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Eaton (US Pub No. 2018/0096569 A1).
As per claim 2, Kotlicki teaches the method of claim 1.
Kotlicki does not expressly teach further comprising:
determining, at the mobile communications device, an action to be performed based on the determined presence of the condition at the premises; and
transmitting, by the mobile communications device, instructions for executing the action.
Eaton teaches further comprising:
determining, at the mobile communications device, an action to be performed based on the determined presence of the condition at the premises (paragraph [0003], lines 7-10); and
transmitting, by the mobile communications device, instructions for executing the action (paragraph [0003], lines 7-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the security response action as taught by Eaton, since Eaton states in paragraph [0001] that such a modification would allow a user to verify the source of an alert before taking further action.
As per claim 3, Kotlicki in view of Eaton further teaches the method of claim 2, wherein the instructions for executing the action comprise instructions identifying (i) one or more devices located at the premises and (ii) an adjustment to the one or more devices (Eaton, paragraph [0003], lines 3-10).
As per claim 5, Kotlicki in view of Eaton further teaches the method of claim 3, wherein the one or more devices comprise at least one security system device located at the premises (Kotlicki, Fig. 1, Residence 100, Motion Detector 112).
As per claim 6, Kotlicki in view of Eaton further teaches the method of claim 3, wherein the instructions for executing the action are transmitted by an application stored on the mobile communications device through a communication interface of the mobile communications device configured for communication with devices located at the premises (Kotlicki, paragraph [0039]).
As per claim 7, Kotlicki in view of Eaton further teaches the method of claim 6, wherein the instructions for executing the action are transmitted by the mobile communications device over the WAN or LAN network to the premises security system gateway located at the premises (Kotlicki, paragraph [0039]).
As per claim 8, Kotlicki in view of Eaton further teaches the method of claim 7, further comprising:
after transmitting instructions for executing the action, receiving, at the mobile communications device, a notification confirming that the instructions for executing the action have been implemented at the one or more devices (Eaton, paragraph [0003], lines 7-10: video feed presented to user is confirmation that the video recording function has been triggered).
As per claim 17, (see rejection of claim 2 above) the mobile communications device of claim 16, wherein the control module is configured to:
determine from the detected signal an action to be performed based on the determined presence of the condition at the premises; and
instruct the communications module to transmit instructions for executing the action to the premises security system gateway.



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Eaton as applied to claim 3 above, and further in view of Maher et al. (Maher; US Patent No. 9,973,535 B2).
As per claim 4, Kotlicki in view of Eaton teaches the method of claim 3.
Kotlicki in view of Eaton does not expressly teach wherein the one or more devices comprise at least one internet of things (IoT) capable device located at the premises.
Maher teaches wherein the one or more devices comprise at least one internet of things (IoT) capable device located at the premises (col. 4, lines 50-58; col. 5, lines 10-11 & 18-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the personal IoT as taught by Maher, since Maher states in column 1 that such a modification would result in control and/or automation of various devices, thereby improving the interactions between, and/or the functionality of, a user’s devices.

Claim(s) 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Mendelson (US Patent No. 9,204,257 B1).
As per claim 11, Kotlicki teaches the method of claim 9.
Kotlicki does not expressly teach wherein the detected signal is a beacon signal transmitted from the premises security system gateway to the mobile communications device.
Mendelson teaches wherein the detected signal is a beacon signal transmitted from the premises security system gateway to the mobile communications device (paragraph [0121]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the location beacons as taught by Mendelson, since Mendelson states in paragraph [0121] that such a modification would result in determining the exact location of a device within a predefined area.
As per claim 12, Kotlicki in view of Mendelson further teaches the method of claim 11, wherein the beacon signal is a LAN beacon signal transmitted by the premises security system gateway (Mendelson, paragraph [0121]).
As per claim 13, Kotlicki in view of Mendelson further teaches the method of claim 12, wherein the receiving of the LAN beacon signal indicates the condition of a presence of the mobile communications device at the premises (Mendelson, paragraph [0121]).
As per claim 14, Kotlicki in view of Mendelson further teaches the method of claim 12, wherein the response signal is a confirmation of detection at the mobile communications device of the LAN beacon signal transmitted by the premises security system gateway (Mendelson, paragraph [0121]).
As per claim 15, Kotlicki in view of Mendelson further teaches the method of claim 12, wherein the LAN beacon signal is intermittently transmitted by the premises security system gateway and intermittently received at the mobile communications device (Mendelson, paragraph [0121]: Bluetooth signal).
As per claim 18, (see rejection of claim 12 above) the mobile communications device of claim 16, wherein the detected signal is a LAN beacon signal transmitted by the premises security system gateway.
As per claim 19, (see rejection of claim 13 above) the mobile communications device of claim 18, wherein the detection of the LAN beacon signal at the communications module of the mobile communications device indicates the presence of the mobile communications device at the premises.
As per claim 20, (see rejection of claim 14 above) the mobile communications device of claim 19, wherein the response signal transmitted to the premises security system gateway confirms the presence of the mobile communications device at the premises.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pathuri (US Pub No. 2016/0112870 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684